             Case 1:20-cv-03312-TNM Document 1 Filed 11/16/20 Page 1 of 17



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 Ebony Lowe,                                             )
                                                     )
                                                     )
                                                     )
Plaintiff,                                           )
                                                     )
                 v.                                      ) Civil Action No. 1:20-cv-3312
                                                         )
 SBP Hospitality, Inc.,                                  )
d/b/a District Chophouse & Brewery,                      )
                                             )
SERVE ON:                                    )
Superintendent of Corporations,              )
District of Columbia                         )
Department of Consumer and Regulatory Affairs)
Business and Professional Licensing          )
Administration                               )
Corporations Division                        )
Wells Fargo Bank                             )
7175 Columbia Gateway Drive                  )
Lockbox # 92300                              )
Columbia, MD 21046                           )
dcra.corp@dc.gov                             )
                                             )
                                             )
Defendants.                                  )
                                                         ) JURY TRIAL DEMANDED
                                        COMPLAINT
                          (Gender Discrimination & Retaliation)

         Pursuant to Federal Rule of Civil Procedure Rule 3, Plaintiff Ebony Lowe (hereafter

 “Plaintiff”), by her undersigned attorney, hereby files this Complaint.

                                I. JURISDICTION AND VENUE

        1. This Court has jurisdiction of the subject matter of this complaint pursuant to 28

 U.S.C. § 1331, because this is an action arising under the laws of the United States, specifically,

 Title VII of the Civil Rights Act of 1964 (Title VII), as amended, 42 U.S.C. § 2000e-5(f).

        2. Plaintiff initially contacted EEOC on or about August 2, 2019.

        3. Plaintiff also initially contact DC Office of Human Rights on or about August 2,
         Case 1:20-cv-03312-TNM Document 1 Filed 11/16/20 Page 2 of 17



2019 regarding her allegations.

      4. In or about May 5, 2020, Plaintiff filed a formal Charge of Discrimination in EEOC

No. 570-2019-02879 with the EEOC and the DC Office of Human Rights.

      5. The EEOC accepted Plaintiff’s formal Charge of Discrimination as timely.

      6. Defendant was duly notified about Plaintiff’s administrative complaints and was

given an opportunity to respond to Plaintiff’s allegations.

      7. DC Office of Human Rights dismissed Plaintiff’s complaint due to prosecutorial

discretion on June 16, 2020, due to workshare agreement with EEOC and acknowledgement

that Plaintiff’s complaint had been timely filed with EEOC.

      8. On August 18, 2020, the EEOC made a decision on the merits of Plaintiff’s
        Case 1:20-cv-03312-TNM Document 1 Filed 11/16/20 Page 3 of 17




discrimination claims and issued her a Notice of Right to Sue, by regular mail.

      9. This Complaint is filed within 90 days after Plaintiff received the Notice of Right

to Sue on her EEOC complaint.

      10. Plaintiff has exhausted the administrative remedies available to her under 42 U.S.C.

§§ 2000e, et seq., and all conditions precedent have occurred or been performed.

      11. Venue in this District and in this Division is appropriate pursuant to 28 U.S.C. §§

1391(b)(1) and 1391(c), as Defendants District Chophouse and SBP Hospitality (hereinafter

“Defendant”) has extensive and deliberate contacts in this District, including a business location

in Washington, DC, at which Plaintiff performed work during her tenure with Defendant.



                                       II. THE PARTIES

      12. Plaintiff is a resident of the District of Columbia and a former employee of Defendant,

          working in the District of Columbia.

      13. Defendant is a private business operating the District Chophouse & Brewery

restaurant located at 509 7th Street NW, Washington DC, presently owned and managed by

SBP Hospitality.

      14. District Chophouse & Brewery was owned by CraftWorks, Inc. during the time

of Plaintiff’s employment up until June of 2020.

      15. CraftWorks, Inc. was acquired by SBP Hospitality, Inc. in June 2020.

      16. SBP Hospitality’s principal place of business is located at 3011 Armory Drive,

Suite 300, Nashville, TN 37204.

      17. SBP Hospitality presently has no resident agent in Washington, D.C.



                               III. MATERIAL FACTS
 Case 1:20-cv-03312-TNM Document 1 Filed 11/16/20 Page 4 of 17




18. On or about May 2019, Plaintiff interviewed for a job as Server at Defendant’s

   District Chophouse restaurant in Washington DC.

19. Plaintiff observed that her interview with Stephone Bates, Manager, was slightly

   unprofessional.

20. Bates stated to Plaintiff that they already fired “too many pretty girls” working for the

   company and he, "did not want to hire another pretty girl who doesn't want to work

   hard”.

21. Bates repeated this statement multiple times during the interview with Plaintiff.

22. Plaintiff explained that he would never have those issues with me because she was an

   experienced professional.

23. Plaintiff also mentioned that she was from Florida,

24. Bates responded by becoming very personal and stated that his wife was from Florida

   and how he hates her.

25. Plaintiff found this comment may have been unprofessional, and offensive.

26. Nonetheless, Plaintiff was hired as a Server at District Chophouse & Brewery.

27. Shortly after starting training for District Chophouse & Brewery, Plaintiff observed

   that Stephone would continuously approach Plaintiff, trying to strike up personal

   conversation regarding his wife, whom he stated, he “hates”.

28. Plaintiff was reminded of Stephone’s unprofessionalism during her interview, and

   became uncomfortable with being around him alone.

29. During Plaintiff’s evening shift, she called Stephone "boss" - Stephone angrily

   responded, saying “Don't call me boss, that's what the slave owners use to have the

   slaves calling them.”
  Case 1:20-cv-03312-TNM Document 1 Filed 11/16/20 Page 5 of 17




30. On Plaintiff’s May 18th morning shift between 3:00p - 4:00pm, Stephone engaged in

   another conversation making inappropriate remarks, attempting to compare Plaintiff’s

   appearance with Plaintiff’s mother, who Plaintiff had disclosed was visiting within

   the next couple of weeks.

31. While trying to avoid the awkward comments Stephone made, Plaintiff

   unintentionally called him “boss” again as she attempted to walk away.

32. Stephone responded by yelling, “I TOLD YOU NOT TO CALL ME BOSS. I’D

   RATHER YOU CALL ME DADDY OR SOMETHING.”

33. Plaintiff was shocked and replied, “. . . so it's ok for you to get upset with me for

   calling you boss, but you would rather me call you daddy?”

34. Plaintiff further responded, “Exactly how is that work appropriate?”

35. The manager, Stephone Bates walked away.

36. In the following weeks, Plaintiff observed that interactions with Stephone were very

   awkward and Plaintiff felt harassed due to her Manager’s constant aggressive

   hovering, and interjecting himself in conversations between Plaintiff and other

   employees.

37. Plaintiff’s predicament became so noticeable that two veteran employees (Ceciley

   Thomas and Messina Wiseman) offered to advocate on Plaintiff’s behalf to stop the

   Manager’s behavior.

38. Messina shared with Plaintiff that she had witnessed Stephone's behavior to previous

   female employees and she was “sick of it”.
 Case 1:20-cv-03312-TNM Document 1 Filed 11/16/20 Page 6 of 17




39. However, once both women mentioned they were close to Stephone, Plaintiff refused

   their help and stated that she wanted it handled by management professionally due to

   the severity of the issue.

40. Around the end of May, Plaintiff decided to act on bringing these issues to

   management, although, she felt discernable fear about potentially losing her job.

41. Around the end of May, Plaintiff was approached by Jose Manzano (who was

   another server at District Chophouse and a previous manager) and Messina regarding

   the situation with Stephone.

42. Messina represented to Plaintiff that Jose could be trusted and has worked with

   Stephone for years, and explained that Jose was aware of Stephone’s comments to

   Plaintiff due to Messina sharing the information without Plaintiff’s knowledge.

43. Jose informed Plaintiff that he was familiar with Stephone having complaints from

   women working at the job.

44. Jose also explained to Plaintiff that Stephone had previously made unwanted

   advances on another employee, Victoria Mance, whom Jose was involved with

   romantically.

45. Plaintiff informed Jose that she did not want him to mention the situation to anyone

   and that she was waiting to talk to the general manager, Bill Roll.

46. A few days later during Plaintiff’s morning shift, she was directed to receive a party

   of 18 for her evening shift at 7:30pm.

47. After Plaintiff set up for the party, Stephone came in for the evening shift that day

   and began to hover over me, but Plaintiff ignored his attempts at conversation.
         Case 1:20-cv-03312-TNM Document 1 Filed 11/16/20 Page 7 of 17




       48. Around 7pm, Stephone retaliated against Plaintiff by informing her that the party of

          18 was cancelled.

       49. Plaintiff observed that Stephone had lied, because the party of 18 still arrived at 7:30

          and was served instead by Jose Manzano.

       50. Plaintiff was also informed by the hostess, Lakishia, that Stephone gave the party to

          Jose at the last minute.

       51. Due to having the party taken away, Plaintiff suffered financial loss from the missed

          opportunity at tips.

       52. During the first week of June, Plaintiff learned via text message (to herself and

          several employees) that Manager Stephone Bates’ had open criminal charges related

          to sexual assault and harassment.

       53. Around this time multiple employees, women specifically, were sharing their

          experience from encounters with Stephone to Plaintiff.

       54. These women included Leandra Banks, Corenna, Victoria Mance, Victoria

          Carrington, and Deonna Walker.

       55. Up until this point, Plaintiff had been afraid of being fired for my refusal to Stephone

          Bates’ unwanted advances – but the new information encouraged her to disclose her

          concerns with Manager Bill Roll.

       56. A week later, Plaintiff spotted Bill at work and informed him of the situation.

       57. Bill Roll and instructed Plaintiff to write a statement because he had already been

          aware of the complaints against Stephone.

       58. On June 15th, 2019, Plaintiff submitted a statement to Bill Roll, stating as follows:


“To whom this letter may concern,
         Case 1:20-cv-03312-TNM Document 1 Filed 11/16/20 Page 8 of 17




       When hired I was under the impression that this was a great place to work , where I can
build character, trust and longevity while continuing to build my business.

Everything about working at District Chophouse has been great except for one solid issue I have.
Had I known I’d be working under a sexual predator, I might not have been so comfortable with
my employment at District Chophouse. My previous jobs I’ve worked at, I’ve had to deal with
sexual harassment and sexual predators making me highly uncomfortable at work. With me being
a woman and not having a voice in a workplace of men superior to me. My complaints were either
overlooked or not taken seriously.

In the early days of my training, Stephone would get highly irritated and snappy when I would call
him boss. He mentioned it was a term used in slavery, and reminded him of the black men calling
the slave owners “boss”. Which is no problem[,] but then Stephone suggested I refer to him as
“daddy” instead of “boss” and laughed, which immediately made me feel uncomfortable. Then
while working shifts under his management, Stephone would hover aggressively to the point where
other employees noticed and wanted to intervene.

On another shift during my first week out of training, I went down to checkout alone. Stephone
grabbed my checkout and customer receipts, placed them on the desk, turned to a radio and began
playing slow romantic music. I called my mother immediately and this has become my routine
when I work a closing shift with Stephone. Anytime I wouldn’t entertain his efforts to question
me about my private life, I quickly noticed a change in his tone towards me.
While working a shift almost two weeks from today, I was informed I would receive a party of 18
at 7:30pm. I set up for this party by 4pm. Stephone came in for the evening shift and began to
hover over me. After I continuously avoided his attempts at conversation, he noticed and stopped
his attempts that evening. Around 7pm Stephone comes to inform me my party is cancelled. After
checking with the host and noticing the sections next to me being set up for the same number of
guests. I was informed that my party of 18 was taken from me last minute with no warning or
reason and given to another server.

I’ve proven I’m more than capable of taking large parties so that should have never been an issue.
The exact date of this particular incident came in the last week of May. A night shift between
Tuesday 28th- Thursday 30th. I remember working with coworkers Jose, TJ, Emilio and the
hostess Lakishia. Similar situations like these have occurred during his shift only. I enjoy my
employment at District Chophouse, however this issue needs to be addressed.

Sincerely,
Ebony Lowe”
  Case 1:20-cv-03312-TNM Document 1 Filed 11/16/20 Page 9 of 17




59. Plaintiff followed up with Bill a couple days later, and he informed Plaintiff that on

   June 26, 2019, he would find out information from the corporate office on Stephone's

   open felony charges regarding sexual offenses.

60. Bill also stated he would be speaking on Plaintiff’s behalf regarding her written

   statement.

61. Unfortunately, weeks passed and Plaintiff did not receive any further information

   from Bill.

62. During these weeks, harassment from other employees, including Lydia and Leandra,

   started and continued during the weeks after Plaintiff’s letter was initially sent.

63. An example of the harassment was Leandra making Plaintiff wait an excessive

   amount of time for guest alcoholic beverages, which would decrease the guest

   satisfaction.

64. Lydia would make it very difficult for Plaintiff to check out at the end of shifts.

65. Multiple employees including these two women stopped communicating with

   Plaintiff, which made the workplace very hostile for Plaintiff.

66. These employees would throw statements in the air around Plaintiff, stating

   comments verbatim (in a mocking manner) from Plaintiff’s statement to Bill Roll.

67. Plaintiff was shocked and upset that the other employees had apparently learned of

   the contents of her statement to Bill Roll.

68. Plaintiff felt hurt and betrayed by Bill because I felt that he had let my letter get out

   into the restaurant and he had not handled the situation as guaranteed.

69. Plaintiff was also upset to find that management did nothing to disrupt Stephone’s

   harassment and unwanted advances towards Plaintiff.
 Case 1:20-cv-03312-TNM Document 1 Filed 11/16/20 Page 10 of 17




70. By July 1, 2019, Plaintiff’s shifts with Stephone Bates had increased and she rarely

   saw Bill Roll.

71. During the evening of July 1, 2019, Hugh Jackman was performing at the Capitol

   One Arena. This caused Bill to stay while also having help from Terrance Covington

   (Bar manager) as the mid-day manager, on Stephone Bates evening shift.

72. While grabbing materials out of the server refrigerator, Stephone Bates’ hand brushed

   past Plaintiff’s rear-end while she was working on the food line.

73. Plaintiff found this action to be unwelcomed and she immediately jumped up asking

   him to say, “behind”(a term in the restaurant industry used when a colleague may

   come into close contact while moving past another employee) and if he could watch

   where he swung his hand(s).

74. At this time, Bill Roll approached to speak with Plaintiff about Stephone contacting

   Plaintiff’s rear-end.

75. Bill asked if Stephone actually contacted Plaintiff’s rear-end and she confirmed the

   incident occurred.

76. Bill then asked Plaintiff not to disclose the incident to anyone else because “it

   [would] cause [a] disruption.”

77. Plaintiff, upset with the response, asked Bill Roll what did he expect her to do – Bill

   did not respond, he just walked off from the conversation.

78. The following day on July 2, 2019, Terrance told Plaintiff to try not to speak up on

   the problems in the restaurant because she was “drawing too much attention” by

   trying to fix the problems involving Stephone’s widely-known harassment and

   behavior.
 Case 1:20-cv-03312-TNM Document 1 Filed 11/16/20 Page 11 of 17




79. Throughout the month of July, the harassment from Plaintiff coworkers escalated in

   response to Plaintiff’s complaint in June.

80. One particular employee, Lydia proceeded to harass Plaintiff non-stop by constantly

   telling management (primarily Stephone) that Plaintiff was not doing work properly.

81. The combativeness increased each time and Lydia would speak disparagingly toward

   coworkers about Plaintiff while Plaintiff was in the vicinity of these conversations.

82. On July 5, 2019, Plaintiff was on her way to check out as a part of the process to

   leave work. One of my closing duties was to restock the milk in the refrigerator.

83. However, Lydia insisted that Plaintiff could not leave unless there were three full

   milk jugs.

84. Once again Stephone was the manager on the shift and was involved. Stephone Bates

   did not resolve the situation at hand but stayed quiet and allowed the harassment to

   persist.

85. On July 6, 2019, Plaintiff was again harassed by Lydia regarding cleaning the server

   room and emptying the trashed. Plaintiff found this situation to be extremely

   frustrating, given that it was again coming from an employee closely connected with

   Stephone.

86. Neither had this been asked of anyone before, due to it being the expos job and trash.

   We all pull our own weight and help each other only when it is extremely needed and

   beneficial to the restaurant. So with this being asked of me, I had had enough of her

   consistently making my shifts hard for me to go home and adding more stress to

   working at District Chophouse & Brewery.
        Case 1:20-cv-03312-TNM Document 1 Filed 11/16/20 Page 12 of 17




       87. Plaintiff found herself frustrated to that point that she submitted a written statement to

          Craftworks EthicsPoint – the mechanism Craftworks used to monitor ethics

          complaints from employees. The statement to Craftworks EthicsPoint read as

          follows:


“To whom this may concern[,]
I’m writing a letter because I’m being harassed in the workplace by another employee named
Lydia. I have made numerous complaints and have provided witnesses about this employee in
regards to the harassment I endure and have endured from her.”

       88. Plaintiff asked management (Terrance and Stephone) for an employee harassment

          form.

       89. Neither Terrance or Stephone After provided any assistance to Plaintiff in finding and

          completing an employee harassment form.

       90. Manager Terrance proceeded to question Plaintiff’s attempts at voicing her concerns

          with harassment and expressed that her complaints would not be taken into

          consideration by anyone.

       91. The following week, Manager Terrance took adverse action against Plaintiff by

          removing her from the cocktailing server schedule.

       92. Plaintiff suffered injury from Terrance’s action in reduced income, and was under

          stress from these actions.

       93. Despite Plaintiff having made two written complaints towards management and

          corporate offices, the pattern of harassment against Plaintiff at District Chophouse

          continued.
 Case 1:20-cv-03312-TNM Document 1 Filed 11/16/20 Page 13 of 17




94. Plaintiff was subjected to harassment by being ignored, continually removed from

   cocktailing server schedules, and removed from preferred placements in active dining

   areas where servers received greater income.

95. Plaintiff also continued to be severely taunted by Leandra, including comments

   between Leandra and Stephone about the rear-end touching incident.

96. The continued harassment in July was witnessed by multiple employees at District

   Chophouse, as these actions were blatantly done in the open, in an effort to intimidate

   Plaintiff against continuing her statutorily protected activity in raising complaints to

   management.

97. Specifically, on or about July 17, 2019, Plaintiff was confronted by Leandra about

   allegedly leaving an apron in the area that Leandra was responsible for cleaning.

98. Leandra proceeded to threaten to injure Plaintiff over this alleged incident.

99. Ashanti Pendleton and Bryan Pike witnessed the incident described above on or about

   July 17, 2019.

100.   Despite being encouraged to diffuse the situation, Manager Stephone Bates did

   nothing to interrupt Leandra’s behavior towards Plaintiff.

101.   Leandra continued to threaten Plaintiff throughout late July 2019, despite

   Plaintiff’s attempts to have Manager Stephone Bates and General Manager Bill Roll

   intervene.

102.   Plaintiff alleges that management refused to intervene as part of a pattern of

   retaliation against Plaintiff for her protected activity originating back in June of 2019.

103.   Multiple witnesses, including Jose Manzano and Victoria Mance, observed the

   incidents of harassment and management’s lack of action in late July 2019.
        Case 1:20-cv-03312-TNM Document 1 Filed 11/16/20 Page 14 of 17




       104.    Manager Stephone Bates and Leandra even engaged in mocking Plaintiff about

           her sexual harassment complaints by stating that she “claims everything is sexual

           harassment. Haha, oh you touched me, sexual harassment.”

       105.    Plaintiff was unlawfully terminated from employment with District Chophouse on

           July 30, 2019.

       106.    District Chophouse alleged that Plaintiff was terminated for engaging in

           disruptive arguments with colleagues, including Leandra.

       107.    However, this rationale was pretext for being fired, because similarly situated

           employees (including but not limited to Emilio and Michael Asgedom) engaged in

           arguments at District Chophouse over the same time period and were not recipients of

           such adverse action.

       108.    Stricken with grief over the wrongful termination, Plaintiff attempted to send a

           third statement to District Chophouse describing the harassment she was subjected to.

       109.    The content of Plaintiff’s statement is included below:


“Hi my name is Ebony Lowe, I am as of July 30th a former employee of district Chophouse and
Brewery for the fact of being wrongfully terminated.

According to my manager, I have been fired for threatening another employee. I was told that 5
witnesses plus a guest heard me say, “we can go outside so I can beat your ass”. Only that is a
false statement. This employee, Leandra Banks has continued to threaten me on a daily basis. I
have dates and notations of my interactions with her. She has threatened me and told me she cannot
get fired, due to the manager, “ Stephone Bates” having contradicting and unprofessional text
messages from him on her phone. This is not the only harrassment I have seen at this job. I have
already reported to you all that the manager Stephone Bates had sexually harassed me on multiple
occasions during my first month. No action by you all was done. After that, there was a stint of
about 4 weeks of him using his management position to manage my restaurant income. After my
initial complaint about him, all of the employees in the restaurant knew about it and he, Stephone
Bates even joked about it with my coworkers. I was consecutively being put in the smallest section
in the restaurant, while new servers with less experience than I have were being put in nicer
sections. This was only a problem on Stephone Bates’ working shift. I’m well aware of his pending
         Case 1:20-cv-03312-TNM Document 1 Filed 11/16/20 Page 15 of 17




sexual offender cases. He’s shown his disgusting ways several times with other woman and young
girls that are guests in the restaurant. I have been told by the manager Terrance that, “I’m like the
civil rights activist of district Chophouse”. He said that I am too vocal on the issues within the
restaurant. I have been trying to hold on strong while working here regardless of the harassment
I've received from the staff and managers at district chophouse and Brewery. I have been told
multiple times that I’m the star in the restaurant and that my guests love me yet as you can see,
none of that shows. Most of the events that I have been penalized for have happened on Stephone
Bates’ shift. Today on July 30th, I was fired after 3 days of being off from work. I never had a
chance to defend myself in this case. I was never called, and I have never been written up. Today
was the first day I was approached about the incident even though I worked for 2 shifts right after
the incident. I worked with my general manager once during those days after.”




                                 IV. Statement of Claims

                                   Count I: Sex Discrimination

110.       Plaintiff adopts and incorporates by reference ¶¶ 1-109 above.

111.       Defendant unlawfully discriminated against Plaintiff on the basis of her sex in

   violation of Title VII.

112.       Employees of the Defendant specifically made discriminatory statements regarding

   Plaintiff’s sex.

113.       Plaintiff was also subjected to repeated unwanted advances from Defendant’s

   employee, Stephone Bates.

114.       Despite putting Defendant on notice of the discriminatory and unwanted behavior,

   Plaintiff continued to be subjected to discriminatory harassment.

115.       Defendant failed to intervene and investigate the allegations.

116.       Following the comments, Complainant suffered adverse employment action when she

   was abruptly terminated from her employment in close temporal proximity to the complaints

   that she voiced to management.
        Case 1:20-cv-03312-TNM Document 1 Filed 11/16/20 Page 16 of 17




117.         Plaintiff’s similarly situated male counterparts were not subjected to such adverse

   action.

118.         As a result of Defendant’s violation of Title VII, Plaintiff has suffered and is

   suffering injuries, including loss of past, present, and future earnings and considerable mental

   distress.

                                        Count II: Retaliation

119.         Plaintiff adopts and incorporates by reference ¶¶ 1-118 above.

120.         Defendant unlawfully discriminated against Complainant when Defendant retaliated

   against Complainant for taking protected activity by ignoring her activity.

121.         Ultimately, Plaintiff suffered adverse action in the disruption of her work schedule,

   continued harassment activity from management, and ultimately, her unlawful termination on

   July 30, 2019.

122.         As a result of Defendant’s violations of Title VII and retaliation, Complainant has

   suffered and is suffering injuries, including loss of past, present, and future earnings and

   considerable mental distress.



                                      V. REMEDIES SOUGHT
       123. WHEREFORE, Plaintiff respectfully requests that the Court issue a

judgment granting him the following relief from Defendant:

               a. A declaratory judgment that defendant discriminated against Plaintiff, as

                  alleged herein in Counts I and II;

               b. Back pay, including without limitation other lost benefits due to

                  Defendant’s discrimination against Plaintiff;

               c. Compensatory and punitive damages, pursuant to Section 102 of the Civil
         Case 1:20-cv-03312-TNM Document 1 Filed 11/16/20 Page 17 of 17




                Rights Act of 1991, 42 U.S.C. §§ 1981a(a)(2), 1981a(b)(3)(A), for taking these

                actions with malice and bad faith;

            d. Prejudgment and post judgment interest on all damages, on the lost

                compensation and compensatory damages;

            e. Reasonable attorneys’ fees and costs under 42 U.S.C. §§ 1981a, 2000e-5(k); and

            f. Such other and further relief as to the Court seems just and warranted.

                                    VI. JURY TRIAL DEMAND

124. Plaintiff requests a jury trial on all issues of fact and damages arising herein.

                                                Respectfully submitted,
                                                /s/Matthew Hunter


                                                MATTHEW HUNTER (DC Bar No 1510741)
                                                Simply Law, LLC
                                                3 Bethesda Metro Center, Suite 700
                                                Bethesda, MD 20814
                                                T: (202) 630-5123
                                                matthew@simplylawllc.co
                                                m
                                                Attorney for Plaintiff
